DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show in figures 12-23 no labeled parts are present to show the invention being illustrated in the figures  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is  objected to because of the following informalities: claim 18 recites “ wherein the first tab is bent and soldered to an external tab to form a solder joint, and the solder point defines a transition portion ”. There is an error, solder point should recite solder joint.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,10, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Chen et al. (CN 202373667U, using EPO English machine translations for citations). 
Regarding claims 1,10 and 20, Chen discloses a positive electrode sheet 20 including a positive electrode current collector and a positive electrode active material film containing a positive electrode active material  22 coated on the positive electrode current collector [0025]. The positive electrode current collector provided with a plurality of vacant groves 26, the vacant grooves 26 are provided with positive electrode tabs 24 [0025]. Each of the tabs are connected to the current collector [0025]. Examiner notes the tabs are used to transfer power from the battery to an external source, the tabs are used to provide the power connection  between the current collector plates and the eternal source, therefore the tabs are electrically connected to the current collector.  The current collector including the active material reads on the claimed main body.  
Chen further discloses a plurality of protruding protrusions  each formed by extending the main body, see figures 2 and 3, the plurality of protruding portions are spaced apart from each other to define  the vacant groves 26 (gaps) . See figures 2 and 3, the active layer 22 is disposed on the main body and the plurality of protruding portions. Chen further discloses a negative electrode sheet 30 and a separator disposed between the negative electrode sheet and the positive electrode sheet  to form a wound electrode assembly structure [0020]. The negative electrode sheet 30 includes a negative electrode current collector, a negative electrode active material film containing  active material  32 coated on the negative electrode current collector, a plurality of vacant slots 36, the negative electrode tabs 34  are provided in the vacancy grooves  (gaps), see also figures 2 and 3. (Claims 1,10  and 20)

    PNG
    media_image1.png
    561
    735
    media_image1.png
    Greyscale

Chen et al. figures 2 and 3

Regarding claim 18, Chen  discloses all of the limitations as set forth above in claim 10.  Claim 18 recites “ wherein the first tab is bent and soldered to an external tab to form a solder joint, and the solder joint defines a transition portion, and a thickness of the transition portion is less than or equal to a length of the protruding portion along the first direction”, these limitations includes process steps.   
Process limitations are not given any patentable weight with a product claim the determination of patentability is based on the product itself. The product is considered to be the same even if made by a difference product, absent any evidence to the contrary, see MPEP 2113.I.
Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I (Claim 18)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 6, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (CN 202373667U, using EPO English machine translations for citations)  in view of Kwon et al. (US 20160099456).
Regarding claims 2 and 11 , Chen discloses all of the limitations as set forth above in claims 1 and 10. Modified Chen further discloses, see figures 2 and 3 the plurality of protruding portions extends in a first direction. Modified Chen does not disclose the tabs 24 extends beyond the protruding portion in the first direction. However, it is known and common in the art for tabs to extend beyond the current collector and any other battery components, as shown by Kwon. Kwon discloses an electrode assembly including a first electrode plate 22, the first electrode plate includes a first current collector 22 and a first active material layer 23 coated on the first current collector [0109].  The electrode assembly further includes a first electrode tab 31a/b/c that electrically connected the first electrode plate 22 to the first sheet-type wiring 41 ( main body) ([0114]-[0115]).  Kwon further discloses  tab 31a is disposed on one of the plurality of gaps, see figures 5, 6 and 7  [0109], the first gap is provided with a first tab 31a, and a second gap is provided with a second tab 31b. See figures 5, 6 and 7 the  tabs are provided in the gaps and the tabs extend beyond the current collector/main body. It would have been obvious to one having ordinary skill in the art to have the tabs of Chen extend beyond the protruding portions in order to improve the connection of the tabs with the external source. (Claims 2 and 11)
    PNG
    media_image2.png
    757
    679
    media_image2.png
    Greyscale

Kwon et al. figure 5

Regarding claims 3, 6, 12 and 15, modified Chen further discloses all of the limitations as set forth above in claims 2 ,11 and 12. Modified Chen does not disclose an insulating region disposed between the tab and the adjacent plurality of protruding portions.  Kwon further discloses an insulating layer 46 (insulating region) disposed  on  portions of the outer surfaces of the first and second sheet type wirings (main body) [0128], see also figure 5.  The insulation layers 46  prevent short-circuiting from occurring due to exposure of the first and second sheet-type wirings 41 and 42 to the outside [0128]. It would have been obvious  to one  having ordinary skill in the art to add the insulating layer 46 of Kwon between the tab and the adjacent protruding portions  and  wherein the insulating region is formed on a side of each of the plurality of protrusion portions adjacent to the gap in order to prevent short circuiting from occurring.   (Claims 3, 6, 12  and 15)
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 202373667U, using EPO English machine translations for citations), further in view of Kwon et al. (US 20160099456), as applied to claims 3 and 12 above, and further in view of Doo et al. (US 20170092926).
Regarding claims 4 and 13, modified Chen  does not disclose a conductive region, and the insulating region is formed by extending from the conductive region in a second direction, the second direction is perpendicular to the first direction. However, an electrode tab allows the electricity of the battery to be transferred to an external source. It is known in the art for an electrode tab to comprise a conductive material/region in order to conduct electricity as shown by Doo. Doo discloses a secondary battery includes positive and negative electrode plates 110 and 130. The electrode plate 110 has a tab 140. Energy generated by the electrode assembly 100 is transmitted to the outside of by the tabs 120 and 140. Each of the tabs include a conductive material [0089]. 
It would have been obvious to one having ordinary skill in the art to have the tab of modified Chen include a conductive region, and, the insulating region  46 is formed by extending from the conductive region in a second direction, the second direction perpendicular to the first direction, as it is common in the art as shown by Doo for a tab to include a conductive region/material.  (Claims 4 and 13)
Claims 5 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 202373667U, using EPO English machine translations for citations), further in view of Kwon et al. (US 20160099456), further in view of Doo et al. (US 20170092926),  as applied to claims 4 and 13 above,  and further in view of Morin et al. (US 2020/0373584).
Regarding claims 5 and 14, modified Chen discloses all of the limitations as set forth above in claims 4 and 13. Modified Chen further discloses the conductive region taught by Doo [0089] is formed by extending the insulating layer  and the insulating region is formed by extending the insulating layer of the conductive region.  Modified Chen does not disclose  the current collector is a composite current collector comprising  an insulating layer and a  metal layer disposed on the insulating layer and  the conductive region is formed by extending  the insulating layer and the  metal layer of the main body in the first direction. 
Morin discloses a current collector including a polymeric layer (insulating layer)  that is metalized on one or both sides [0020]. A first active material comprising a polymer layer, the first active material layer 1204 defining a first receiving groove at an edge of the first active material layer, and a first electrode tab 1208 received in the first receiving groove and electrically connected to the first metallic layer [0168], see also figs. 5B and 43. Morin further discloses a positive electrode, a negative electrode plate, to form an electrode assembly [0063], see figs.5B,18,43. Morin further discloses metallized thin film current collectors permits  the ability to provide the internal fuse characteristics to prevent runaway current during a possible problem ( dendrite formation )  [0099] . Morin further discloses  the metallized thin film collectors actually allow for an effective and strong weld of the tab thereto and with the ability to actually allow for conductance at both film sides [0040] . It would have been obvious to one having ordinary skill in the art to add the metallic layer of Morin on top of  the insulating  layer of modified Chen , and to have the conductive region be formed by extending the metal layer of the main body, in order to achieve an  effective and strong weld of the tab  and to further improve the conductivity of the collector, therefore reading on the claimed composite current collector. (Claims 5 and 14) 
Claims 7 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 202373667U, using EPO English machine translations for citations), further in view of Kwon et al. (US 20160099456), as applied to claims 6 and 15 above, and further in view of Morin et al. (US 2020/0373584). 
Regarding claims 7 and 16, modified Chen discloses all of the limitations as set forth above in claims 6 and 15. Modified  Chen further discloses  the insulating region is formed by extending the insulating layer 46  of each of the plurality of protruding portions in a second direction, the second direction is perpendicular to the first direction, the insulating layer  taught by Kwon, see figure 5 of Kwon. Modified Chen does not disclose  the current collector is a composite current collector, wherein a metal layer disposed on the insulating layer.  Morin discloses a current collector including a polymeric layer (insulating layer)  that is metalized on one or both sides [0020]. A first active material comprising a polymer layer, the first active material layer 1204 defining a first receiving groove at an edge of the first active material layer, and a first electrode tab 1208 received in the first receiving groove and electrically connected to the first metallic layer [0168], see also figs.5B and 43. Morin further discloses a positive electrode, a negative electrode plate, to form an electrode assembly [0063], see figs.5B,18,43. Morin further discloses metallized thin film current collectors permits  the ability to provide the internal fuse characteristics to prevent runaway current during a possible problem ( dendrite formation ) [0099] . Morin further discloses  the metallized thin film collectors actually allow for an effective and strong weld of the tab thereto and with the ability to actually allow for conductance at both film sides [0040] . It would have been obvious to one having ordinary skill in the art to add the metallic layer of Morin on top of  the insulating  layer of modified Chen, in order to achieve an  effective and strong weld of the tab  and to further improve the conductivity of the collector. (Claims 7 and 16)
Claims 8, 9 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 202373667U, using EPO English machine translations for citations), as applied to claims 1 and 10 above, and further in view of Kwon et al. (US 20160099456). 
Regarding claims 8, 9 and 17, Chen discloses all of the limitations as set forth above in claims 1 and  10. Chen  further discloses, see figures 2 and 3, a plurality protruding portions formed by extending the main body (current collector ) in a first direction. Chen does not disclose a length of each of the plurality of protruding portions in the first direction is greater than or equal to 0.1 mm, and less than or equal to 5 mm, or is 2 mm. However, the plurality of protruding portions creates the gaps, and  the  tabs  are received in the gaps  that are adjacent to the plurality of protruding portion. In an effort to optimize the role of the gaps it would have been obvious to one having ordinary skill in the art to arrive at the claimed length of the each of the plurality of protruding portions in the first direction is greater than or equal to 0.1 mm, and less than or equal to 5 mm, or 2 mm, in an effort to fit the tabs into the gaps in a secure position.  (Claims 8, 9 and 17)
Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 202373667U, using EPO English machine translations for citations). 
Regarding claim 19, Chen  discloses all of the  limitations as set forth above in claim 18. Chen discloses a first tab 24 [0025]. Chen  does not disclose the  first tab comprises a plurality of first tab units, and the plurality of first tab units are stacked to define the first tab; and each of the plurality of first tab units correspondingly disposed in one of the plurality of gaps.  However, duplication of parts has no patentable significance unless new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. VI.B. (Claim 19)·
Response to Arguments
Applicant’s arguments,  filed November 29, 2021 , have been fully considered and are persuasive.  The  provisional non-statutory double patenting rejection over co pending application 16/427,572  has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722